UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Year ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-52765 iMEDICOR, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 13506 Summerport Pkwy., #160, Windermere, FL 34786 (Address of principal executive offices) (Zip Code) (888) 810-7706 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x The aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates computed by reference to the closing sale price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, was $31,331,794 assuming that all stockholders, other than executive officers, directors and 10% stockholders of the registrant, are non-affiliates. The number of shares outstanding of the Registrant's common stock as of February 18, 2014, 1,058,412,086 DOCUMENTS INCORPORATED BY REFERENCE: None Table of Contents iMEDICOR, INC. FORM 10-K ANNUAL REPORT FOR THE YEAR ENDED JUNE 30, 2013 TABLE OF CONTENTS Page Part I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety and Disclosures Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equities Securities 17 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7 Quantitative and Qualitative Disclosure about Market Risk 22 Item 8. Consolidated Financial Statements 23 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9A Controls and Procedures 45 Item 9B Other Matters 46 PART III Item 10. Directors, Executive Officers and Corporate Governance 48 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions, and Director Independence 52 Item 14. Principal Accountant Fees and Services 52 PART IV Item 15. Exhibits, Financial Statement Schedules 54 Signatures 56 3 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements inherently are subject to risks and uncertainties, some of which we cannot predict or quantify.Our actual results may differ materially from the results projected in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, those discussed in “ITEM 1A – Risk Factors” and “ITEM 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You generally can identify forward-looking statements by the use of forward-looking terminology such as “believes,” “may,” “will,” “expects,” “intends,” “estimates,” “anticipates,” “plans,” “seeks,” or “continues,” or the negative thereof or variations thereon or similar terminology.Forward-looking statements also include the assumptions underlying or relating to any such statements.Forward-looking statements contained within this document represent a good-faith assessment of iMedicor, Inc.’s future performance for which management believes there is a reasonable basis.iMedicor, Inc. disclaims any obligation to update the forward-looking statements contained herein, except as may be required by law. PART I Item 1.Business OVERVIEW The nation's healthcare system is continuing to undergo a transformation in an effort to improve quality, safety and efficiency of care.The adoption of Electronic Health Records (EHR’s) and Health Information Exchanges (HIE’s) by healthcare organizations has now been mandated by the federal government, with the expectation that all physicians and other healthcare providers will have adopted EHR’s by 2014. iMedicor, Inc. (the “Company”, “iMedicor”, “we” or “our”) has built a network for healthcare providers, coupled with a secure HIE referred to as the iMedicor SocialHIE (The Portal). The service is portal-based, and provides secure communication on a cloud-based platform for electronic transmission of patient specific data. The iMedicor SocialHIE provides an electronic medical records transport system that supports the day to day clinical workflow of provider practices and facilities. We developed the Portal to incorporate both the ability to exchange digital health information in a HIPAA compliant manner as well as the ability for health care workers to communicate within a secure professional network. The Portal allows healthcare professionals to achieve two key objectives. It offers a virtual collaborative environment which allows physicians and other healthcare providers to collaborate, communicate and exchange patient specific healthcare information via the internet while maintaining compliance with all Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) regulations. It represents a community-based network environment for physicians and other healthcare workers in which they can collaborate to improve direct patient care. The Portal supports internet-related activities that had previously been difficult to achieve due to restrictive HIPAA regulations. iMedicor’s portal supports effective electronic information exchange and medical record sharing that, prior to the existence of iMedicor’s exchange, would have been difficult to achieve in a cost effective manner.Our solution – - Provides the ability to establish an authenticated account inside iMedicor. - Offers ease of integration in an industry that previously had significant regulatory barriers to doing so - Require little change to day to day practice and facility workflow. - Is cloud-based and requires little capital investment for equipment or infrastructure. - Allows members to create practice communities by providing permission-based authority to various staff members with differing levels of authority. - Members can create communities as needed (Specialists, GP’s, Imagining Centers, Blood Labs, etc…) to improve healthcare delivery efficiency. - Is affordable for medical practices of any size and can be integrated in less than 24 hours. 4 Table of Contents DEVELOPMENT HISTORY iMedicor began developing its HIPAA compliant network over three years ago.It has been in active use by physicians and staff in Beta format for approximately 24 months. One of the key components of the Federal “Meaningful Use” guidelines to be eligible for stimulus funds, and to address the requirements of “Meaningful Use Stage II” incentive funding is “interoperability,” a problem that the iMedicor SocialHIE seeks to solve. In June of 2011, the New England Journal of Medicine published a report indicating that 8% of healthcare providers were using some form of Electronic Medical Records. June 2011 was a turning point in the transition from a paper based to an electronic medical records system when CMS (Center for Medicaid and Medicare Services) began distribution of “Meaningful Use” incentive funds. As of September, 2012 the adoption rate was estimated at approximately 50%. This significant change has created awareness within the Healthcare Community. OUR TECHNOLOGY-BASED SOLUTIONS Our Portal is designed to place simple-to-use communications tools and features in the hands of physicians and their staff, particularly in the area of HIPAA-compliant, secure communication.The Portal allows medical practices to reduce costs and improve healthcare delivery to patients through upgraded, HIPAA-compliant, modern communication technology.iMedicor provides a HIPAA-compliant communications network that allows electronic records and images to be moved within a secure healthcare network.The portal allows for peer collaboration, expansion of the physicians referral network and the ability to create communities. The iMedicor portal offers hospital systems, State Health Information Exchanges (HIEs), Independent (Physician) Practice Associations (IPAs), and Regional Health Information Organizations (RHIOs) extensive communications functionality. iMedicor facilitates exchange of CCD’s(Continuity of Care Documents) and CCR’s (Continuity of Care Records),which have become the standard for information managementbetween EMRs. As a use-case-scenario, specialists have the ability to send a CCR / CCD snapshot from their EMR to a patient’s primary care physician instantaneously so that both physicians can immediately have available, the most up-to-date records for the patient. By using iMedicor’s portal, healthcare professionals can collaborate to provide patient care in a more efficient manner. iMedicor's long-term objective is to provide a market leading secure, HIPAA-compliant solution for interoperable medical information exchange, coupled with a professional network, to physicians, healthcare providers andpatients. Health information may beexchangedusing iMedicor’s portal, across disparate Electronic Health Record (EHR) systems to communicate with physicians, collaborate, make referrals and enhance communication with patients. Funding of “Meaningful Use” regulations (which are outside of the Affordable Care and Patient Protection Act healthcare initiative) that were initiated in the second term of the George W. Bush Administration and funded under the Obama Administration, the move to transform all healthcare records to digital format by the end of 2014 has created an overwhelming need for secure digital communication systems. During the development / Beta stage of our secure network, iMedicor’s primary source of income has been its consulting contract within the National HITEC projects. iMedicor has agreements with California CALHIPSO, Virginia and New Jersey. Within these projects our greater concentration has been in New Jersey under the NJ-HITEC project. In July NJ-HITEC was named the number one HITEC project in the country and iMedicor was named the number one agent / consultant for that project. As Agents/Consultants for the NJ-HITEC project our responsibility has been to register primary care physicians in the national CMS data base, complete a practice assessment, recommend an appropriate EHR, assist in the negotiation, installation, training with respect to Meaningful Use regulations. The final stage is attestation which, when complete, leads to the release of incentive funds from the Office of the National Coordinator (ONC) under the direction of CMS (Centers for Medicare and Medicaid Services). Our responsibility is to assist medical practice groups to transition from a paper system to an Electronic Health Records system. 5 Table of Contents The Company iMedicor (OTCBB: VMCI), formerly known as Vemics, Inc. (the “Company”), a Nevada Corporation, was originally incorporated on July 17, 2001. The Company became publicly owned in 2005 through a reverse merger into a pink sheet company. The initial business model was a next generation, proprietary desk top video, audio and data delivery system using standard off the shelf hardware and a standard broadband connection to the internet to deliver a proprietary broadcast quality, video / audio system through a personal computer. The Company quickly found its niche by delivering live, fully interactive educational content to geographically-diverse students. Through several alliances, the Company began to focus on delivering Certified Medical Education programs (CME) to doctors. These programs carried CME credits that doctors must have in order to maintain their licenses to practice medicine. The Company acquired NuScribe Inc., a voice recognition program whose application was used to create instantaneous electronic medical records using advance voice recognition technology. This acquisition led the Company to its present path, the introduction of a secure network for doctors, administrators and other healthcare workers. iMedicor, Inc., provides secure portal-based communications, currently focused in healthcare, although the core technology can be adopted to other vertical markets that require a high degree of secure data communication, such as legal, financial, education etc. The Company’s focus has, this far, been twofold: First, iMedicor’s SocialHIE (Health Information Exchange), allows Physicians and other healthcare providers to exchange patient specific healthcare information via the internet while maintaining compliance with all Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) regulations. The iMedicor SocialHIE includes its ClearLobby technology. ClearLobby is our web-based portal that provides for direct communications between pharmaceutical companies and physicians for the dissemination ofinformation on new drugs and products / devices without costs related to direct sales forces. Our solutions will allow physicians to use the internet to quickly and cost-effectively interact with pharmaceutical companies and review information on new drugs offered by these companies at a time of their choosing. The Company’s second focus is consulting with medical and dental practices to assist them to become “Meaningful Use” such that they are positioned to receive federal incentive funds made available to the medical community to migrate paper records to an electronic health records system. iMedicor began this service as an official agent of the NJ-HITEC / REC project working with primary care practices. During fiscal 2013, iMedicor expanded into specialist and dental practices. iMedicor has and will continue to seek to partner with HIE, HIS, EMR and other service providers in order to offer a comprehensive, affordable communications solution to the healthcare community as the transition from paper to Electronic Medical Records accelerates. The easy deployment of the iMedicor SocialHIE does not require partnering or permission of any kind from EHR, HIS companies, but functions as an overall communication system that connects disparate end points into one secure cohesive secure communication network. iMedicor offers the benefits of low-cost, easy-to-use and rapid deployment. The social networking platform allows SocialHIE to be deployed quickly and inexpensively and to grow virally throughout the physician member network and is extensible to physicians that practice outside of the member network for secure communications such as physician-to-physician referral services. Similar to commercial professional networking sites, iMedicor’s SocialHIE members invite one another into their trusted network so that members drive their own outreach and adoption program. SocialHIE can be branded to mirror the look and feel of any healthcare organization such as hospitals, managed care organizations, PPO’s, insurance companies, clearinghouses, EMR service companies, HIS service companies REC/HITEC projects or IPA’s and still maintain a secure link to the healthcare community. iMedicor’s underlying technology used in launching iMedicor may, with limited further development, be customized to address other similar vertical markets delivering the same professional secure portal services to the legal, financial, education and other vertical markets. RECENT DEVELOPMENTS Based on recent developments throughout the healthcare community, beginning in June of 2011 when incentive funds began to be released from the ONC (Office of the National Coordinator) and new communications standards from the NHIN Direct, NHIN Connect Gateways, esMD and HIH in support of CMS (Center of Medicaid and Medicare Services), iMedicor has positioned itself to focus on its core competency of secure communication on addressingsecure HIPAA-compliant, digital medical records transport and messaging needs. In addition, ancillary features, created to enhance user participation or increase revenue have now been added including the following: iMedicor is a Health Care Professional Network that maximizes provider efficiency and delivery of cost-effective care, while permitting secure HIPAA-compliant communication between members of the health care community.Whether the network is used by a Provider, Payer, ACO, MSO, PPO or Clearinghouse, iMedicor’s unique design creates a low-cost secure communications network that positions users for compliance with future health care communication regulations. 6 Table of Contents iMedicor’s communications features can easily be adopted for use by its network partners to establish a secure communication link between healthcare providers, healthcare facilities and patients.This communications network can provide: · Secure communication between all healthcare stakeholders including patients. · Reduce communication costs while increasing the quality of encounter. · Deliver a wide variety of communications options inside or outside our HIPAA compliant network. · Reduce marketing costs while increasing and providing additional and valuable communication options to its members. PATIENT PORTAL The move to Electronic Health Records adds a new dimension that enhances patients as participants in the decision, treatment and care process. As patients become more involved in the healthcare process they will need and want more immediate access to their records when they want them and where they want them. Patient portals are in use today on a limited basis and their real security and protection of patient specific information is still suspect. iMedicor has built a patient portal designed to provide secure access to patient records thereby assisting in the process of involving patients in their healthcare decisions and making access to their own records easier, efficient and timely. The Company introduced, on a limited basis, the patient portal in early 2014 to a small number of prospective customers.The Company planned a broader rollout of a patient portal during fiscal 2014. The iMedicor SocialHIE has a patient portal already built into the basic service. This portal has a basic design that works as follows: · Once the physician establishes his account and creates his practice, he can begin creating his community. · The community can be divided into professionals and patients through a simple click of a drop down box when identifying the individual or group being invited into a community. · If the “Patient” icon is selected, the system identifies the invitee as such. · The Patient then is included into the community on a very limited basis. · That limitation is the ability to receive and send electronic medical records to the originating physician · In this manner the originating physician remains the central hub of the patients’ medical records for all professional members of the community, but can allow the patient to acquire their records as needed. · This process of immediate access to patient records was one of the foundation blocks that prompted the transition from paper to electronic medical records aimed at reducing healthcare costs through better communication, elimination of duplicate tests, and providing more accurate diagnosis regardless of time or distance from the originating entity (Physician, Lab, Imaging Center) The iMedicor Social HIE Health Communications Network completes the communications cycle within the healthcare community. ANCILLARY REVENUE OPPORTUNITIES Several revenue opportunities exist that are already built into the iMedicor SocialHIE. These revenue opportunities are designed to provide opt-in access to services and products in which physicians, their staff and eventually patients would have a high degree of interest. By providing an Opt-In position there would be no pop-up ads, or anything on the site that would detract from the actual administration of healthcare to patients. In several cases, as described in this section, the ancillary revenue services could be of extreme importance to the physician.In other cases the opportunities described could be classified as time saving and convenient, two items that are very important in the day to day activity of a busy physician or medical practice. Those ancillary revenue opportunities would not interfere with the provision of medical services by our strategic partners.The Company has an alliance with Careington International – Dental Association and Galaxy Health Systems – Medical Association. In both cases we share 10% of all Ancillary Revenues generated from these groups and assist in providing additional revenue opportunities for them and iMedicor within their established client base as follows: · Meaningful Use Consulting.iMedicor has been named as a primary agent by the ONC to work within the HITEC / REC programs. This consulting service is focused on providing medical practices with up to the minute advice that leads to “Meaningful Use” compliance and qualifies a medical practice for incentive funds which range from $44K to $64K per physician. The process includes practice assessment, EHR (Electronic Health Records) systems recommendations, Meaningful Use analysis, attestation and funding. iMedicor has assisted multiple medical practices, directly or indirectly, through this process nationally in both the medical and dental fields. Typically, outside of the ONC HITEC / REC underwritten projects, during fiscal 2013, the Company typically charged $2,500 per physician for the consulting portion plus 10% of funds secured. In 2014, the Company revised pricing to better reflect market rates of between 15% and 25% of funds secured on behalf of clients. 7 Table of Contents · EHR sales.iMedicor currently has relationships with ten EHR companies and owns NextEMR which is a cost-lite version of an EHR. We are presently reviewing the strategic value of maintaining NextEMR.We expect to maintain support for the product or to offer to migrate customers to a more cost-effective or feature rich solution. · ClearLobby. ClearLobby is a fully commercialized, pre-revenue, technology application designed as a “Next-Generation” marketing vehicle specifically for pharmaceutical and medical device companies. ClearLobby can deliver data, samples, make appointments with a rep, if warranted, or provide a direct communication link back to the Pharmaceutical company itself. iMedicor may monetize this application either through advertising or opt-in data sales.iMedicor is contemplating a commercial roll-out of this product in fiscal 2014. PRODUCTS AND SERVICES The iMedicor SocialHIE – In 2013, iMedicor ramped up commercial availability of it online social media portal. The site was designed for medical professionals to facilitate practice productivity and real-time, rapid, secure exchange of patient-specific information.The site is secure, HIPAA-compliant, represents a significant change in communication within the medical community and meets the “Meaningful Use” criteria as established by the federal government. Meaningful Use Consulting – Our contract with state HITEC projects provided iMedicor with the necessary skills to expand consulting services to a broader community of medical and dental practices. The Company expanded these services through the end of 2013 and into 2014 as compliance within the medical community to Meaningful Use regulations became mandatory. iMedicorClearLobby– ClearLobby is a content delivery application that iMedicor believes has the ability to place important drug marketing information in front of physicians more effectively than traditional pharmaceutical industry direct marketing methods. By using ClearLobby, physicians may improve control of the relationship between their medical practices and pharmaceutical representatives.A physician using Clearlobby may also electronically access recently updated drug and device information. In addition, a physician can order samples, make specific appointments with pharmaceutical representatives and directly contact a Medical Science Liaison (MSL) for in-depth information concerning a drug, including potential off-label usage instructions not available through a pharmaceutical representative. Building a Market Presence iMedicor is deployingits resources to accomplish the following: · Continue to build a brand with a loyal, receptive audience that continues to use the tools and services that we provide within our portal for increasing periods of time each day as normal-course-of-business; · Increase technological barriers to entry by competitors while increasing our revenue and market share in each of our particular businesses; · Enhance the products and services that we presently provide to include additional features demanded by our subscribers; Attributes of our Products and Services Secure HIPAA Compliant Messaging and File Transfer – HIPAA guidelines preclude the use of regular email for transporting patient medical information creating unnecessary delays in moving medical information.iMedicor’s messaging and file transfer feature operates within a closed, encrypted network that is accessible by participating members, – the portal provides security and rapid exchange of health information, greatly accelerating the speed of healthcare communication and file / record transfers now available. Professional Community, Referrals and Consultations –iMedicor makes it easy to identify, invite and collaborate with a growing membership base of healthcare professionals.Members may review other member biographies, contribute and share information and ideas, consult, provide referrals, and choose when and with whom they wish to communicate. ClearLobby Pharmaceutical Content Delivery –ClearLobbyprovides a content delivery application that allows pharmaceutical companies to post pertinent content that is then accessed and reviewed by physicians.Once a physician reviews the information available within ClearLobby, he may request a meeting or ask questions and order samples directly from the pharmaceutical representative assigned to the physician by the pharmaceutical company.The sales representative then communicates directly with the physician to fulfill the physician’s requests.iMedicor expects this electronic exchange of information to make use of doctors’ and pharmaceutical representatives’ time far more efficient. 8 Table of Contents BUSINESS OPERATIONS In our fiscal year ended June 30, 2013, the company’s efforts and resources focused on building out and promoting iMedicor’s SocialHIE and expanding “Meaningful Use” consulting business from General Practitioners under its NJ-HITEC contract, to Specialists and Dentists that qualify for Federal mu incentive funds.iMedicor has achieved early-stage success, although the healthcare community is just now (2012-2013), reaching significant adoption of her systems. The services offered by iMedicor address physicians and other healthcare providers requirements relating to securing grants under the Federal EHR Incentive Program. The Company also provides healthcare professionals with the ability to transfer health information electronically in a method which satisfies federal HIPAA regulations that govern the transmission of healthcare records. The Portal also meets the standards of “Meaningful Use” established by the US Department of Health and Human Services and meets or surpasses the federal standards to protect patient specific information. Potential revenue sources may be derived from multiple channels through the portal. · Network Subscriptions. The basic service, point to point secure messaging with attachments is expected to be a core revenue source for iMedicor. The subscription for the unlimited use of the network, including the creation of a practice and community, the patient portal and other features is $35 per month. The Company also expects, in the future, to offer a direct account which is an account that secures all email outside of our network, as defined by the NHIN (National Health Information Network) and the national standards. · Collaboration with HIE / EMR partners The most significant trend in healthcare today is the universal adoption of a comprehensive health information technology (HIT) and Electronic Health Records (EHR) solution; according to a number of qualified sources (including the New England Journal of Medicine), over 50% of all physicians have begun the process to convert to a type of electronic system.Conversely, these same sources also estimate that as of late 2010, over 80% of all physicians were using handheld devices in their practices, and that the use of “smart-phones” was expected to continue to grow.iMedicor believes that physicians are willing to adopt new technology if it contributes to their being able to practice better medicine in a more timely and cost effective manner and if it relieves federal regulation, especially when compliance comes with financial incentives and if it represents increased efficiencies that will increase their bottom line. Through the American Reconstruction and Recovery Act of 2009 (ARRA), there are a number of financial incentives to encourage the adoption of some form of an EHR systems.In addition, those who are not in compliance by 2014 will face penalties such as reduced Medicare reimbursements. SALES AND MARKETING iMedicor Marketing Our marketing strategy consists of building our brand by creating a company and product presence in the healthcare industry through our partner relationships as well as direct outreach to physicians and physician associations and presences at conferences and events in order to raise our visibility within the industry.We conduct product demonstrations and consult with potential customers such as physicians and physician associations by means ofon-line presentations, in-person sales calls,trade shows, speaking engagements, and on-line seminars. We have also encouraged users to expand the iMedicor user base through invitations to their colleagues to communicate through the iMedicor portal.We seek in the coming year to accelerate our efforts to build a loyal user audience within the Portal. We anticipate marketing our ClearLobby platform to our own user base as well as to clients of our various strategic partners.iMedicor will deploy a direct sales force as well as facilitate relationships with healthcare associations to generate sales leads.Marketing will be coordinated between iMedicor and our strategic partners such as Careington, Galaxy Health Networks and Physicians Alliance of America to leverage our partners’ existing networks to further our sales and marketing efforts. 9 Table of Contents COMPETITION The Company experiences competition from a variety of sources with respect to virtually all of its products and services.The Company knows of no single entity that competes with it across the full range of its products and systems; however, each ofthe lines of business in which the Company is engaged is highly competitive.Competition in the markets served is based on a number of considerations, which may include price, technology, applications experience, know-how, reputation, service and distribution.While we believe we offer a competitive products and services to the healthcare industry a number of competitors offer one or more similar products and services in one or more of our existing and/or prospective markets. ● Electronic Medical Records Systems (EMR): EMR systems create, store and manage personal health information (PHI). Physicians and office staff rely on the systems to complete all encounter charting and coding. Most EMR systems employ e-prescribing and lab interfaces. EMR systems do not typically represent direct competition to iMedicor because they don’t represent a neutral offering of information exchange or secure messaging. Although they may offer some secure messaging functionality, they do not interact with other EMR systems and are of limited value.Many EMR systems push and pull granular data in the form of a CCR or CCD. IMedicor also provides a transporter mechanism for these types of data because they are exported in the format of an XML file. Leaders in this area include:Allscripts, Athenahealth, Cerner, eClinicalWorks, Eclipsys, e-MDs, Epic, GE Centricity / IDX, Greenway, McKesson / Practice Partner, Misys, NextGen, Pulse Systems, Sage. ● Personal Health Records (PHRs): A PHR is typically a health record that is initiated and maintained by an individual. An ideal PHR would provide a complete and accurate summary of the health and medical history of an individual by gathering data from many sources and making this information accessible online to anyone who has the necessary electronic credentials to view the information.One of the principle distinguishing features of a PHR is the platform by which it is delivered. The types of platforms include: paper, personal computers, the internet, and portable devices.PHRs will likely increasingly compete with us As their records transport capability improves.PHR market leaders include but are not limited to:Microsoft HealthVault; Google Health; Active Health; Medem; Revolution Health/ Waterfront P.E. ● Health Information Exchanges (HIEs) are products that facilitate the mobilization of healthcare information electronically across organizations within a region or community. An HIE provides the capability to electronically move clinical information among disparate health care information systems while maintaining the data integrity of the information being exchanged. The goal of an HIE is to facilitate access to and retrieval of clinical data to provide safer, more timely, efficient, effective, equitable, patient-centered care. Formal organizations are now emerging to provide both form and function for health information exchange efforts. These organizations (often called Regional Health Information Organizations, or RHIOs) are ordinarily geographically-defined entities which develop and manage a set of contractual conventions and terms, arrange for the means of electronic exchange of information, and develop and maintain HIE standards. We compete with most HIE companies in that their applications typically encapsulate the functionality that iMedicor offers in addition to their core function of more granular data exchange. The overlap is secure messaging, electronic referrals and CCR/ CCD exchange. The additional functions we offer are the ability to integrate fully with EMRs and to centralize data pulled from multiple, disparate information systems with an enterprise master patient index. Most HIE systems are geographically limited (often by state boundaries) and not well-suited for broad community-based adoption. iMedicor offers HIE’s the opportunity to provide a comprehensive community portal not bounded by geographical constraints that can extend beyond an HIE membership. Although HIE’s are competitors, we believe that they may also be willing to work with iMedicor to enhance product offerings and geographic reach to their members. ● Patient Portals: offer healthcare-related online applications that allow patients to interact and communicate with their healthcare providers such as physicians and hospitals. Patient portals represent the greatest direct competition to the iMedicor Portal because their products, unlike HIEs, are mostly based on the same core functions that iMedicor offers such as electronic referrals, secure messaging and CCR/ CCD exchange and physician-to-patient messaging. Typically, portal services are available 24/7 via the Internet. Some patient portal applications exist as stand-alone web applications, while others are portal applications that are integrated into a web site of a healthcare provider. Many patient portal applications allow patients to request prescription refills online, access medical records, pay bills, and schedule appointments. Patient portals also typically allow patients to directly communicate with healthcare providers by asking questions and leaving commentsNone of the patient portal competitors we have identifiedhave the same go to market strategy as iMedicor which is to secure a large number of professionals in the healthcare community and market to their patient base. Market leaders include:Medem; Relay Health;Kryptiq; Med Fusion; Quest Care360. 10 Table of Contents ● Medical Social Networks: These are sites that promote the exchange of thoughts, ideas and opinions by physicians through electronic polls and forums. These forums are in most cases physicians only and they allow users to create polls with multiple-choice answers that draw on the “wisdom of the crowd”. Most ofthese networks offer other standard features such as job boards and CME content. They monetize their user base in various ways such as offering access to postings to paying clients that can benefit from understanding physician thoughts on drugs and medical devices such as investment firms and pharmaceutical companies.iMedicor may be compared to sites like Sermo because we market ourselves as a social/ professional network for physicians. We believe we have a different business model because we focus on healthcare IT and personal information exchange rather than discussion forums to generate interest and membership. Market leaders in Medical Social Networking include:Sermo; Medpedia; Medscape Physician Connect; SocialMD; Doctornetworking.com. EMPLOYEES – OUTSIDE CONSULTANTS As of June 30, 2013 we had one employee (Fred Zolla) and approximately 19 consultants and/or independent agents providing on-going service to the Company In addition iMedicor had several contract workers during fiscal 2013.We believe our relations with the consultants and contract workers are good. As of January 31, 2014, we had 18 employees and 3 consultants. Item 1A.Risk Factors Our business is difficult to evaluate because we have a limited operating history. Vemics - Delaware, our former operating business, was incorporated on July 17, 2001.The Company became publicly owned and became a Nevada corporation and filed a registration statement with Securities Exchange Commission (SEC) which was declared effective in October 2005.In 2009, the Company changed its name to iMedicor, Inc.Because of our limited operating and revenue generating history, we do not have significant historical financial information on which to base planned revenues and operating expenses.For the first four fiscal years, 2002 – 2005, gross revenue was slightly over $200,000 in total.Gross revenue had declined from $942,000 for the fiscal year ended June 30, 2007, to approximately $400,000 for the year ended June 30, 2011.June 30, 2013 and June 30, 2012 produced gross revenues of $105,692 and $595,506, respectively largely as a result of our Meaningful Use Consulting services. $94,832 and $477,000 of this revenue was written off as uncollectable during fiscal year 2013 and 2012, respectively, for reasons described in more detail in Item 6 “Overview,” within Management’s Discussion and Analysis of Financial Condition and Results of Operations. We expect to experience fluctuations in future quarterly and annual operating results that may be caused by many factors, including: ■our ability to achieve significant sales for our products and services; ■ the cost of technology, software and other costs associated with the production and distribution of our products and services; ■the size and rate of growth of the market for Internet products and online content and services; ■the potential introduction by others of products that are competitive with our products; ■the unpredictable nature of online businesses and e-commerce in general; and ■the general economic conditions in the United States and worldwide. In view of the foregoing, our results of operations and projections of future operating results are not necessarily meaningful and should not be relied upon as an indication of future performance. We require substantial additional capital to continue as a going concern which, if not obtained, could result in a need to curtail or cease operations. To execute on our business plan successfully and provide for our future operating and capital expenditure requirements, we require substantial additional funding.The exact amount of funds raised, if any, will determine how aggressively we can grow and what additional projects we will be able to undertake.No assurance can be given that we will be able to raise additional capital, when needed or at all, or that such capital, if available, will be on terms acceptable to us.If we are not able to raise additional capital, our business will suffer or we could be forced to cease operations. 11 Table of Contents Our financial statements are prepared assuming we are a going concern. The accompanying financial statements do not include any adjustments that might result from being unable to raise the necessary additional capital and continue operations. Our financial statements have been prepared assuming that we will continue as a going concern. Since inception, we have incurred recurring operating losses and negative operating cash flows, including a net loss of $7,245,421 and negative operating cash flows of $1,646,496 for the fiscal year ended June 30, 2013. At June 30, 2013, we had cash and cash equivalents of $513,272and an accumulated deficit of $55,232,300. The foregoing factors, among others, raise doubt as to our ability to continue as a going concern. In the past, we have raised capital in private placements, but continued to sustain losses and negative operating cash flows. Our success will be limited if we are unable to attract, retain and motivate highly skilled personnel. Our future success also will depend on our ability to attract, retain and motivate highly skilled engineering, community management, healthcare/pharmaceutical sales and other key personnel.Competition for such personnel is intense in the Internet industry, and we may be unable to successfully attract, integrate or retain sufficiently qualified personnel.In addition, our ability to generate revenues relates directly to our personnel in terms of both the numbers and expertise of the personnel we have available to work on our projects.Moreover, competition for qualified employees may require us to increase our cash or equity compensation, which may have an adverse effect on earnings. Any system failure or slowdown could significantly harm our reputation and damage our business. System failures would harm our reputation and reduce our attractiveness to customers.Our ability to attract potential customers will depend significantly on the performance of our network infrastructure.In addition, a key element of our strategy is to perform services for customers to increase their usage of our services.Usage of our online services could strain the capacity of our infrastructure, resulting in a slowing or outage of services.We may be unable to improve our technical infrastructure in relation to increased usage of our services.In addition, the users of the services we maintain for our customers depend on Internet service providers, online service providers and other web site operators for access to our web sites.Many of these providers and operators have also experienced significant outages in the past, and they could experience outages, delays and other difficulties due to system failures unrelated to our systems. We depend on third-party software to deliver specified aspects of our services. If we are required to update or replace the software it could result in increased costs or delays in production. Our products and services have a reliance on third-party software.If software purchased from third parties to perform aspects of our services does not function properly or is not updated, or the contractual relationships were to end, we would need to purchase new software from other third-party providers or develop replacement software on our own.Even though the third-party software we currently use would likely be replaceable through other third-party providers or developed internally, doing so would likely require increases in operating expenses and could cause a disruption in our business.This could have a material adverse effect on our business, financial condition and operating results. We compete in a highly competitive market and many of our competitors have greater financial resources and established relationships with major corporate customers. Our future profitability depends on our ability to compete successfully by continuing to differentiate our products and services from the products and services of our competitors.If one or more of our competitors begins to offer integrated, Internet Based, HIPAA Compliant healthcare information collaboration solutions, there may be a material adverse effect on our business, financial condition or operating results.We believe that our ability to compete successfully depends on a number of factors: · our ability to produce products that are superior in quality to that of our competitors and get those products and services to market first; · our ability to deliver our products and services at a price that remains competitive with that of our competitors; · our ability to respond promptly and effectively to the challenges of technological change, evolving standards, and our competitors’ innovations; · the scope of our products and services and the rate at which we and our competitors introduce them; · customer service and satisfaction; and · industry and general economic trends. 12 Table of Contents The establishment of our brand is important to our future success. Establishing and maintaining a brand name and recognition is critical for attracting and expanding our client base.The promotion and enhancement of our name depends on the effectiveness of our marketing and advertising efforts and on our success in continuing to provide high-quality services, neither of which can be assured.If our brand marketing efforts are unsuccessful, our business could fail. Our business could suffer if we are unable to protect our intellectual property rights or are liable for infringing the intellectual property rights of others. We have certain trademarks, trade dress, trade secrets and similar intellectual property which are significant to our success, and we rely upon related law, trade secret protection, and confidentiality and license agreements with our employees, strategic partners, and others to protect our proprietary rights to the extent such protection is available and enforceable.Such protection has only limited effectiveness.The development of the Internet has also increased the ease with which third parties can distribute our copyrighted material without our authorization. We may seek to pursue the registration of additional trademarks, trade dress and trade secrets in the United States and, based upon anticipated use, in certain other countries.We may not be entitled to the benefits of any such registration for an extended period due to the cost and delay in effecting such registration.In addition, effective trademark and trade secret protection may not be available in every country in which our products are available.We expect that we may license, in the future, elements of our trademarks, trade dress and similar proprietary rights to third parties.Further, we may be subject to claims in the ordinary course of our business, including claims of alleged infringement of the trademarks and other intellectual property rights of third parties by us and our licensees. Other parties may assert claims of infringement of intellectual property or other proprietary rights against us.These claims, even if without merit, could require us to expend significant financial and managerial resources.Furthermore, if claims like this were successful, we might be required to change our trademarks, alter our content or pay financial damages, any of which could substantially increase our operating expenses.We also may be required to obtain licenses from others to refine, develop, market and deliver new services.We may be unable to obtain any needed license on commercially reasonable terms or at all, and rights granted under any licenses may not be valid and enforceable.In the future we could be subject to legal proceedings and claims from time to time in the ordinary course of our business, including claims of alleged infringement of trademarks and other intellectual property rights of third parties by us and our licensees. From time to time we derive revenue from third party licenses and also depend on them.Any such claims could have a material adverse effect on our business, financial condition and operating results. We may be exposed to liability for publishing or distributing content over the Internet. We may be subject to claims relating to content that is published on or downloaded from our website or the websites we operate for our customers.We also could be subject to liability for content that is accessible from our website through links to other websites.For example, as part of our service, we publish content for distribution to our customers that is provided to us by our content providers.It would not be feasible for us to check the accuracy and copyright status of all of the content we distribute.Accordingly,it is possible that our content could, on one or more occasions, be incomplete or contain inaccuracies or infringe upon a copyright.Further, we cannot completely control breaches of privacy policies, warranties, or other claims that may be made by third parties. The Company had secured Workers Compensation policies as of February 2, 2013, commercial insurances as of February 2, 2013 and Director’s and Officers’ insurance as of April 23, 2013. The disclosure or misuse of data we collect could harm our business. If third parties were able to penetrate our network security or otherwise misappropriate our users’ personal information, we might be subject to liability.These could include claims for impersonation or other similar fraud claims. Under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), we face potential liability related to the privacy of health information we obtain. Most health care providers, from which we may obtain patient information, are subject to privacy regulations promulgated under the Health Insurance Portability and Accountability Act of 1996, or HIPAA.Although we are not directly regulated by HIPAA, we could face substantial criminal penalties if we knowingly receive individually identifiable health information from a health care provider that has not satisfied HIPAA’s disclosure standards.Further, we may face civil liability if our HIPAA compliant system fails to satisfy its disclosure standards.Claims that we have violated individuals’ privacy rights or breached our contractual obligations, even if we are not found liable, could be expensive and time-consuming to defend and could result in adverse publicity that could harm our business. 13 Table of Contents Regulatory changes with regards to the sponsorship of Continuing Medical Education and the application of HIPAA guidelines, could adversely affect our ability to provide CME and transfer patient health information via the iMedicor portal. The CME industry is regulated and the regulations that govern the delivery of CME and interpretations of HIPAA guidelines and other restrictions placed on physicians in transferring and sharing patient information are subject to change.Current federal regulations allow for CME to be sponsored by pharmaceutical and other for profit companies as long as there is no direct promotion of the companies, their products or services.If these regulations were to change significantly and become more restrictive, such changes could limit the ability to procure sponsored programming for the iMedicor portal, thereby reducing both a revenue stream for the Company and limit the development of new features, which would otherwise attract more users. We believe that we meet the HIPAA requirements currently in effect that are applicable to our internal operations and our clients.However, if we are unable to deliver applications solutions that achieve or maintain compliance with the applicable HIPAA rules in effect, or as they may be modified or implemented in the future, then customers may move business to applications solutions providers whose systems are, or will be, HIPAA compliant.As a result, our business could suffer. Our business will not succeed if we are unable to keep pace with rapid technological changes. Our services and products are impacted by rapidly changing technology, evolving industry standards, emerging competition and frequent new use, software and other product introductions.There can be no assurance that we can successfully identify new business opportunities or develop and bring new services or products to market in a timely and cost-effective manner, or those services, products or technologies developed by others will not render our services or products non-competitive or obsolete.In addition, there can be no assurance that our services, products or enhancements will achieve or sustain market acceptance or be able to address compatibility, interoperability or other issues raised by technological changes or new industry standards. If we suffer system failures or overloading of computer systems, our business and prospects could be harmed.The success of our online offerings is highly dependent on the efficient and uninterrupted operation of our computer and communications hardware systems.Fire, floods, earthquakes, power fluctuations, telecommunications failures, hardware “crashes,” software failures caused by “bugs” or other causes, and similar events could damage or cause interruptions in our systems.Computer viruses, electronic break-ins or other similar disruptive problems could also adversely affect our websites.If our systems, or the systems of any of the websites on which we advertise or with which we have material marketing agreements, are affected by any of these occurrences, our business, results of operations and financial condition could be materially and adversely affected. We do not presently have any secondary “off-site” systems or a formal disaster recovery plan.In addition, our users depend on Internet service providers and other Internet site operators for access to our websites.Many Internet service providers have experienced significant outages in the past, and could experience outages, delays and other difficulties due to system failures unrelated to our systems.If we experience any of these problems, and if our insurance does not cover the costs of such occurrences, our business, results of operations and financial condition could be materially and adversely affected. Regulatory developments in the future related to the Internet create a legal uncertainty; such developments could materially harm our business. We are not currently subject to direct regulation by any government agency, other than regulations applicable to businesses generally, and there are currently few laws or regulations directly applicable to access to or commerce on the Internet.However, it is possible that a number of laws and regulations will be adopted with respect to the Internet, covering issues such as user privacy, pricing, characteristics, e-mail marketing and quality of products and services.Such laws and regulations could dampen the growth in use of the Internet generally and decrease the acceptance of the Internet as a communications and commercial medium, and could thereby have a material adverse effect on our business, results of operations and financial condition. We are dependent on our management, employees and consultants. As of January 31, 2014 we had 18 employees and 3 consultants providing on-going service to the Company. The Company replaced Fred Zolla with Robert McDermott as of July 1, 2013 as CEO and President We may be required to issue more shares of Common Stock upon the exercise of outstanding warrants, the conversions of outstanding convertible notes or as part of raising additional capital, resulting in dilution of the ownership of our existing stockholders.During the June 30, 2013 financial reporting period, on a fully-diluted basis, our issued shares exceeded the total number of shares authorized under the Company’s Articles of Incorporation by the Board of Directors.Subsequent to the close of the quarter, the Board of Directors authorized by Unanimous Written Consent, an increase of authorized shares from two billion to four billion as an amendment to the Articles of Incorporation.The company now has a total, fully diluted share count that does not exceed the number of shares authorized. 14 Table of Contents The exercise of outstanding warrants or conversions of outstanding shares of Series A or Series B Preferred Stock or convertible notes could result in substantial numbers of additional shares of common stock being issued, which will dilute existing stockholders’ potential ownership interests and may cause our stock price to decline. As of June 30, 2013, we had issued warrants to purchase an aggregate of 307,927,667 shares of Common Stock and convertible notes in aggregate principal amount of $3,873,678. Of such convertible note amount, (a) $150,000 is convertible into 150,000 common shares; (b) $373,242 is convertible into 7,464,840 common shares; and (c) $3,350,436 is convertible into 26.80 shares of Series B Preferred Stock.If exercised or converted, these securities will dilute existing stockholders’ percentage ownership of Common Stock.In order to have sufficient capital on hand to execute on the current contracts, during the period ended June 30, 2013iMedicor raised an investment round that resulted in the issuance of 153,750,000 additional shares of common stock and 7.75 shares of Preferred Series A and 7.375 share of Series B Preferred for a total investment of $2,034,375 as of June 30, 2013. If one or more of the following events occurs, the number of shares of Common Stock that may be issued upon conversion or exercise would increase.Accordingly, if iMedicor were to engage in a financing transaction involving the offering of iMedicor Common Stock (or securities convertible into iMedicor Common Stock) following conversion of some of all of the convertible notes, iMedicor may be required to provide certain holders that had previously converted the opportunity to maintain their percentage ownership interest in iMedicor. During the terms of the warrants, the holders thereof are given an opportunity to benefit from a rise in the market price of the common stock, with a resultant dilution of the interests of existing stockholders.The existence of these warrants could make it more difficult for us to obtain additional financing while such securities are outstanding. Our Common Stock is subject to the SEC’s penny stock rules, and, therefore, broker-dealers may have trouble in completing customer transactions and trading activity in our securities may be adversely affected. A penny stock is generally defined under the Securities Exchange Act of 1934, as amended (“Exchange Act”) as any equity security other than a security that: (i) is a national market system stock listed on a “grandfathered” national securities exchange, (ii) is a national market system stock listed on a national securities exchange or an automated quotation system sponsored by a registered national securities association that satisfies certain minimum quantitative listing standards, (iii) has a transaction price of five dollars or more, or (iv) is a security whose issuer has met certain net tangible assets or average revenues, among other exemptions. Our Common Stock is not currently traded on a national securities exchange or quotation system sponsored by a national securities exchange and our price as reported on the OTC:BB, is currently less than five dollars per share. In accordance with the rules governing penny stocks, broker-dealers participating in transactions in low-priced securities must first deliver to the client a risk disclosure document that describes the risks associated with such stocks, the broker-dealers’ duties in selling the stock, the customer’s rights and remedies and certain market and other information.Furthermore, the broker-dealer must make a suitability determination approving the customer for low-priced stock transactions based on the customer’s financial situation, investment experience and objectives.Broker-dealers must also disclose these restrictions in writing to the customer, as well as obtain specific written consent from the customer and provide monthly account statements to the customer. The effect of these restrictions may decrease the willingness of broker-dealers to make a market in our Common Stock, decrease liquidity of our Common Stock and increase transaction costs for sales and purchases of our Common Stock as compared to other securities.Broker-dealers may find it difficult to effect customer transactions in our Common Stock and trading activity in our Common Stock may be adversely affected.As a result, the market price of our Common Stock may be depressed and shareholders may find it more difficult to sell their shares of Common Stock. If we fail to maintain an effective system of internal control over financial reporting and disclosure controls and procedures, we may be unable to accurately report our financial results and comply with the reporting requirements under the Exchange Act. Pursuant to Section404 of the Sarbanes-Oxley Act of 2002 (“Section404”), we are required to include in our annual reports on Form10-K, our management’s report on internal control over financial reporting and possibly at a future date the registered public accounting firm’s attestation report on our management’s assessment of our internal control over financial reporting.We have found that certain material weaknesses existed in the maintenance of the books and records of the Company as of June 30, 2012. We have reported certain material weaknesses in our internal controls over financial reporting and related remediation efforts as discussed in Item 9a. 15 Table of Contents Our Common Stock has a very limited trading market. Our Common Stock is traded on the over-the-counter Bulletin Board LLC electronic quotation service, an inter-dealer quotation system that provides significantly less liquidity than the NASDAQ stock market or any other national securities exchange.In addition, trading in our Common Stock has historically been extremely limited.This limited trading adversely affects the liquidity of our Common Stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and a reduction in security analysts’ and the media’s coverage of us.As a result, there could be a larger spread between the bid and the ask prices of our Common Stock and you may not be able to sell shares of our Common Stock when or at prices you desire. Our bylaws provide for our indemnification of our officers and directors. Our bylaws require that we indemnify and hold harmless our officers and directors, to the fullest extent permitted by law, from certain claims, liabilities and expenses under certain circumstances and subject to certain limitations and the provisions of Nevada law.Under Nevada law, a corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that he is or was a director, officer, employee or agent of the corporation, against expenses, attorney’s fees, judgments, fines and amounts paid in settlement, actually and reasonably incurred by him in connection with an action, suit or proceeding if the person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation.We presently have no Directors’ and Officers’ Liability Insurance. Item 1B.Unresolved Staff Comments (This item is not applicable to smaller reporting companies). Item 2.Properties (This item is discussed in Item 1 – Business - above). Item 3. Legal Proceedings We are at times involved in litigation and other legal claims in the ordinary course of business. When appropriate in management’s estimation, we may record reserves in our financial statements for pending litigation and other claims.Although it is not possible to predict with certainty the outcome of litigation, we do not believe that any of the current pending legal proceedings to which we are a party or to which any of our property is subject will have a material impact on our results of operations or financial condition.The following represents legal actions in which iMedicor is presently involved. In a lawsuit filed in April of 2013, Carpathia Holdings claims that iMedicor is liable for service fees associated with hosting services provided by the plaintiff between April 2011 and July 2011.The plaintiff is a hosting company.Present management believes that the amount of the lawsuit far exceeds any comparable reasonable market prices for such services if, in fact such services were used by iMedicor.iMedicor denies that it definitively owes any amount and will vigorously defend itself in court.iMedicor has thus not accrued a reserve associated with this legal action. In 2007 iMedicor acquired the assets of NuScribe which had leased a piece of mailing equipment but had failed to pay all amounts due under the lease.Neoposte, now doing business as Mail Finance, Inc., is the company that leased the equipment to NuScribe. Mail Finance filed suit in March 2013 to recoup the unpaid amounts under the lease.Because iMedicor acquired the assets of NuScribe in 2007 but did not acquire any liabilities of NuScribe, management believes that iMedicor has no liability for the unpaid amounts under the lease.iMedicor intends to vigorously contest the lawsuit on the grounds that it has no liability for the amounts claimed. A lawsuit was filed in December 2011 in New York by Mainstreet Commercial Group, LLC (“Mainstreet”).Mainstreet purports to have provided merger and acquisition services for iMedicor in 2006.Mainstreet claims that it was not compensated for work it claims to have done associated with an acquisition.Subsequent to the close of the quarter an attorney for the Plaintiff has suggest a settlement for substantially less than the initial action.Present management is considering the offer of settlement in advance of a prospective arbitration hearing although has not concluded that any compensation was withheld.Management does not consider the likelihood of any settlement, if that is what management decides is in the best interest of the company, to be material and has thus not recorded a reserve relating to this issue. Item 4. Mine Safety and Disclosures Not applicable. 16 Table of Contents PART II Item 5.Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equities Securities Our Common Stock is presently quoted over-the-counter on the Pink Sheets, LLC (OTC:PINK) electronic quotation service for OTC securities under the trading symbol “VMCI”.Previously through October 15, 2012 we were quoted on the OTC Bulletin (“OTC:BB”). In September 2009 we changed the company name to iMedicor, Inc. The following table sets forth the range of the high and low bid quotations for our Common Stock for the periods shown, as furnished by the OTC Bulletin Board. Common Stock High Bid Low Bid Fiscal Year Ended June 30, 2013 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ Fiscal Year Ended June 30, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The SEC has adopted regulations, which generally define “penny stock” to be any equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our common stock is currently a “penny stock” as defined in the Exchange Act.As a result, an investor may find it more difficult to dispose of or obtain accurate price quotations.In addition, the “penny stock” rules adopted by the SEC subject the sale of the shares of the common stock to certain regulations which impose sales practice requirements on broker-dealers such as requiring that they provide their customers with documentation of the risks of investing in such securities before effecting the transaction, along with: · The bid and offer prices for the penny stock, · The number of shares to which the quoted prices apply, · The brokerage firm’s compensation for the trade · The compensation received by the brokerage firm’s salesperson for the trade In addition, the brokerage firm must send to the investor a monthly account statement that gives an estimate of the value of each penny stock in the investor’s account, and a written statement of the investor’s financial situation and investment goals.These disclosure and other requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.The penny stock rules may discourage investor interest in and limit the marketability of our Common Stock. Recent Sales of Unregistered Securities The Company as of June 30, 2013 and 2012 had a total of 997,299,586 and 415,462,433 shares outstanding, respectively. On July 27, 2012, the Board of Directors amended the Articles of Incorporation, and a majority of the shareholders approved the amendment, to increase the authorized number of common shares in the Company to 2 billion shares from 600 million. During the year ended June 30, 2013 the Company issued 7.5 of preferred series A shares, 7.375 of preferred series B shares, 153,750,000 shares of common stock with 71,500,000 attached warrants for $2,034,375.The warrants were valued at $2,209,593 at a strike price of $0.01 expiring in 2 to 5 years. The Company issued 6,000,000 shares of common stock valued at $59,400 to HITS consulting for services performed. The Company issued 34,834,156 shares of common stock valued at $1,060,016 to JTJ Capital, LLC for the acquisition of the assets of NextEMR. The Company issued 10,526,316 shares of common stock valued at $421,053 for all of the shares of ClariDIS. The Company issued 20,401,250 valued at $187,210 as settlement of accrued compensation to the former CEO of the Company. The Company issued 3,500,000 shares of common stock valued at $105,000 in payment of accounts payable to a third party. 17 Table of Contents The Company issued 64,778,710 shares of common stock and 2,500,000 warrants for conversion of debt and interest in the amount of $154,214.The warrants were valued at $54,226. The Company also issued 100,000,000 shares of common stock valued at $213,944 and 100,000,000 warrants valued at $348,482 as a loan extension fee. The Company issued 104,946,670 shares of common stock and 42,375,000 warrants as finder’s fees. The common stock was valued at $3,058,739 and the warrants were valued at $1,161,572. The Company issued 83,100,057shares of common stock for services, acquisition fees, accrued expenses and consulting valued at $3,310,752. Subsequent to June 30, 2013 through January 24, 2014, the Company has raised an aggregate of $656,250, issued 4.75 shares of Series “B” Preferred stock, 36,000,000 Common Shares, 12,500,000 warrants to purchase common shares. Holders of our Common Stock Based on the records of our transfer agent, Pacific Stock Transfer, and subsequent transactions through January 2014, there were 235 shareholders of record of our Common Stock and additional stockholders of shares held in Street name. Dividends The Company has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the near future.It is our present intention to utilize all available funds for the operation and development of our business. Item 6.Management’s Discussion and Analysis of Financial Condition and Results of Operations This section and other parts of this Form 10-K contain forward-looking statements that involve risks and uncertainties.Forward-looking statements can also be identified by words such as ‘‘may’’, ‘‘will’’, ‘‘should’’, ‘‘expects’’, ‘‘plans’’, ‘‘anticipates’’, ‘‘believes’’, ‘‘estimates’’, ‘‘potential’’ or ‘‘continue’’ and similar terms.Forward-looking statements are not guarantees of future performance and the Company’s actual results may differ significantly from the results discussed in the forward-looking statements.Factors that might cause such differences include, but are not limited to, those discussed in the subsection entitled ‘‘Risks Factors’’ above.The following discussion should be read in conjunction with the financial statements and notes thereto included in Item 8 of this Form 10-K. The Company assumes no obligation to revise or update any forward-looking statements for any reason, except as required by law. Overview The Company has built a portal-based, virtual communication network that supports a collaborative environmentfor healthcare and related professionals called iMedicor. Currently, our efforts are concentrated on providing secure, on-line communications collaboration and productivity solutions to healthcare professionals. iMedicor was launched in October of 2007.Based, however, on the changing landscape of healthcare communications and federal mandates enacted after the initial launch of the portal, the platform required significant additional development.We suspended most of our marketing efforts while we redesigned the portal and entered into new relationships with companies that could add value and technology solutions to iMedicor.To make up for the loss of anticipated income from a subscribing membership base iMedicor entered into a related line of business; helping state and regional HITECH (Health Information Technology for Economic and Clinical Health) initiatives migrate physicians into the digital records era.Funded by the HITECH Act and overseen by Health and Human Services Office of the National Coordinator, the federal program funds state and regional offices to entice physicians to adopt federal digital records transfer standards prior to the deadline mandated in 2014 by the federal government.As of June 30, 2013 the company had generated approximately $300,000 in revenue from HITECH driven programs across several reporting periods. Overall sales in other areas virtually ceased for the year ended June 30, 2013 from 2012.We generated $105,692 in 2013 and $595,506 in 2012 in gross revenue attributed to several new sales contracts. However $94,838 of gross revenue in the year ended June 30, 2013 and $477,000 of gross revenue booked in the year ended June 30, 2012 was written off as uncollectible due to the company’s limited collection efforts in 2013 and due to the loss of a lawsuit in 2012, after which it was no longer reasonable to believe that revenue booked during that period could be reasonably be expected to be collected, The Company anticipates having four sources of revenue starting in fiscal 2014: · Network Subscription Sales · Consulting Service · Dental EHR Sales · Medical EHR sales 18 Table of Contents As of June 30, 2013, we required approximately $275,000 - $300,000 per month to fund our operations.If we do not raise additional capital in the near future or if revenue does not begin to grow as expected we will have to curtail spending and downsize operations.Cash needs historically have primarily been attributable to funding and expanding development efforts, sales and marketing, strengthening technical and support, satisfying existing obligations and building administrative infrastructure, including professional fees associated with being a public company. As of June 30, 2013, the Company was seeking up to $3,000,000 in capital through a private placement of preferred stock.While the Company was seeking this funding, if revenue increased to a point where it was able to sustain itself and increase its budget to match its growth needs, it may significantly reduce the amount of investment capital that it is seeking.The exact amount of funds raised and revenue generated, if any, will determine how aggressively the Company can grow and what additional projects it will be able to undertake.No assurance can be given that the Company will be able to raise additional capital, when needed or at all, or that such capital, if available, will be on terms acceptable to the Company.If the Company is unable to raise sufficient additional capital in the current private offering, it could be required to substantially reduce operations, terminate certain products or services or pursue exit strategies. Up to this point the Company has demonstrated the ability to raise capital on an as needed basis to supplement its monthly revenue. Critical Accounting Policies and Estimates Our discussion and analysis of financial condition and results of operations is based upon the financial statements, which have been prepared in accordance with generally accepted accounting principles as recognized in the U.S.The preparation of these financial statements requires that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and disclosure of contingent assets and liabilities.Our estimates include those related to revenue recognition, the valuation of receivables, and valuation of deferred tax assets and liabilities, useful lives of intangible assets and accruals.We base our estimates on historical experience and on various other assumptions that management believes to be reasonable under the circumstances.Actual results may differ from these estimates under different assumptions or conditions. Going Concern Our financial statements have been prepared assuming that we will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business.We have sustained recurring net losses and we have a deficit in working capital and a total stockholders’ deficit of $12,789,974 and $12,789,974, respectively, as of June 30, 2013.These factors raise substantial doubt about our ability to continue as a going concern. Currently, management is seeking to develop an improved medical portal system to attract alliances with strategic partners in an effort to allow us to generate revenues that will enable us to be self-sustaining. While we believe in the viability of our strategy to increase revenues and in our ability to raise additional funds, there can be no assurances to that effect. Our ability to continue as a going concern is ultimately dependent upon our ability to continually increase our customer base and realize increased revenues from recently signed contracts. The financial statements do not include any adjustments related to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. (See Liquidity). Impairment of Long-Lived Assets We review long-lived assets, such as property and equipment, and purchased intangibles subject to amortization, for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable, in accordance with recently adopted accounting practices.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the carrying amount of the asset which exceeds its fair value. Fair Value of Financial Instruments Management believes that the carrying amounts of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, and accrued liabilities approximate fair value due to the short-term nature of these instruments.The carrying amount of the Company’s long-term debt also approximates fair value, based on market quote values (where applicable) or discounted cash flow analyses in accordance with accounting guidance on Fair Value Measurements. (See Notes to Financial Statements). 19 Table of Contents Net earnings (loss) per share Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period.Diluted net loss per share reflects the potential dilution of securities by adding other common stock equivalents, including stock options and convertible notes in the weighted-average number of common shares outstanding for a period, if dilutive.All potentially dilutive securities have been excluded from the computation, as their effect is anti-dilutive. Accounting for Derivative Instruments The Company records all derivatives on the balance sheet at fair value. As at June 30, 2013, the derivative liability consisted of warrants issued by the Company which are deemed derivative instruments as the Company does not have sufficient authorized and unissued common stock to settle all common stock contracts outstanding during the periods to which the derivatives are outstanding. The derivative liability at June 30, 2013 was valued using the Black Scholes Merton valuation model with the following estimates used significant inputs: Exercise Price – Term – 3.25 years Volatility % – % Risk Free Rate of Return % – % The derivatives at June 30, 2012 included embedded derivatives deriving from the Company’s Asher notes issued in 2010, which had variable conversion rates based on market prices and reset provisions to the exercise price and conversion price if the Company issued equity or other derivatives at a price less than the exercise price set forth in the notes.Since the Asher notes converted at a percent of market, there was an indeterminable number of shares that could be issued upon conversion. The Asher conversion features were valued using a lattice valuation model. The lattice model valued these instruments based on a probability weighted discounted cash flow model. The Company used the model to develop a set of potential scenarios. Probabilities of each scenario occurring during the remaining term of the debentures were determined based on management's projections. These probabilities were used to create a cash flow projection over the term of the instruments and determine the probability that the projected cash flow would be achieved. Revenue Recognition The Company’s sources of income for the fiscal year ending June 30, 2013 were: · Assisting Regional and State HIECH programs to accelerate the adoption of mandated electronic healthcare records management and communication. Results of Operations Year Ended June 30, 2013 Compared to Year Ended June 30, 2012 The following table sets forth for the periods indicated the percentage of total revenues represented by certain items reflected in our statements of operations: Year Ended June 30 % % Net Sales and Revenues $ $ Cost of Services Gross Profit General and administrative Expenses Depreciation and amortization Impairment of technology and medical software Bad debt expenses Total Expenses Operating Loss ) Other income (expense) ) ) Net Loss $ ) ) $ ) ) Net Loss Per Share $ ) $ ) 20 Table of Contents Revenues Our revenues for the year ended June 30, 2013 decreased by $489,814 to $105,692 from $595,506in 2012. The decline was due to the termination of a pharmaceutical marketing contract that ended as a result of litigation and, secondarily, to a decline in revenue in a group of customers that used iMedicor consulting services to secure funding from a federally mandated program to convert paper to digital medical records. One such customer, Hamilton Dental, a large dental practice that had previously used our consulting services to secure federal Meaningful Use funds under the New Jersey state-based HITECH funding program, moved into the latter phase of the multi-year program in which substantially less funding was available.The multi-state federally-funded program utilized our consulting services to assist medical and dental practices to secure federal Meaningful Use incentive funds.Federally-funded, state-directed HITECH program funding is being reduced at the federal level due to maturity of the program.The decline in state-directed HITECH programs has and will likely continue to negatively impact iMedicor revenue. Cost of Services Cost of services as a percentage of revenues was 16.8% for the year ended June 30, 2013 as compared to 1% for 2012, representing the expiration of a revenue sharing agreement with a previous partner. Operational, General and Administrative Expenses Operational, general and administrative expenses increased to $7,749,332 in the year ended June 30, 2013 from $2,195,782 in the year ended 2012, or 252%.The Company’s financial position required it to fund opportunities via personnel and outside services in order to avail it of revenue opportunities and wherever possible reduce costs resulting in net increase in operational expenses. Depreciation and Amortization Depreciation and amortization expenses decreased for the year ended June 30, 2013 to $14,179 versus $1,168,034 in 2012; this decrease is a result of impairing substantially all of the Company’s intangible assets at the beginning of the year ending June 30, 2013. Impairment of Technology and Medical Software The Company recorded impairment losses of $1,257,058 and $854,579 for the years ended June 30, 2013 and 2012, respectively, as any goodwill or intangible assets associated with purchased technology assets has been fully impaired. No material cash flow is expected to be generated from the assets in future periods.The impaired assets had, in part, been acquired from NuScribe Inc.in 2007 and the related technology has changed considerably since that date, resulting in a change in the estimate of remaining cash flows.(See Note 6 to the consolidated financial statements). Operating Loss Loss from operations for the year ended June 30, 2013 increased by $4,922,311 or 119% to $9,027,496 compared to $4,105,185 in fiscal 2012. This increase resulted primarily from: (a) stock issued for services of $6,583,435; (b) a decrease in bad debts of $382,168; (c) a decrease in revenues noted above; (d) an increase in acquisition expense of $400,016; (e) and an increase in impairment of technology asset of $402,479. Other Income (Expense) Other expense decreased by $2,265,926 to net Other Income of $1,782,075 in fiscal 2013 compare to a net OtherExpense of $483,851 in fiscal 2012.The change was mainly due to net derivative related gains and changes in derivative value of $3,157,821 in 2013 compared to a net derivativegain of $56,594 in fiscal 2012.Other line items accounting for the change were a litigation settlement of $100,000 in 2012, an increase in financing costs of $848,725 in 2013 resulting from associated with our outstanding notes payable (See Note 9, “Notes Payable”). Net Loss Net loss for fiscal 2013 was $7,245,421 compared to $4,589,036, for fiscal 2012, a decline in net results of $2,656,385, principally due to stock issued for services valued at $6,583,435, impairment of technology assets of $1,257,058, acquisition costs of $400,016, bad debt expense of $94,832 and impairment of goodwill of $59,400 which alone total $8,394,741.General and administrative expenses were $7,289,916 for fiscal 2013 against Revenues of $105,692.In other income and expenses, these items netted to be income of $1,782,075.The primary components generating the income in other income and expenses were gains in derivative valuing of warrants and in change in fair value of derivatives of $3,157,821.These referenced gains were moderately offset by interest expense of $477,349 and financing costs of $848,725. 21 Table of Contents Liquidity and Capital Cash was $513,272 at June 30, 2013 compared to $67 at June 30, 2012.Net cash used by operating activities was $1,646,496 for the year ended June 30, 2013 as compared to cash used by operating activities of $545,841 for the year ended June 30, 2012, representing a 201% increase.The increase is primarily attributed to approximately $1,136,000 more in payments to operating expenses such as consultants and a decrease in revenues of approximately of $490,000. Net cash used by investing activities were none for the years ended June 30, 2013 and 2012. Net cash provided by financing activities was $2,159,701 for the year ended June 30, 2013 as compared to net cash provided by financing activities of $527,700 for the year ended June 30, 2012. The increase is primarily due to an increase in the amount of Common Stock sold of $2,034,375 and issuance of debt instruments of $275,326.Funding subsequent to June 30, 2013 has generated approximately $656,250 from the issuance of 36,000,000 common shares, and 12,500,000 in warrants to purchase common shares.The Company is continuing to actively engage in fundraising efforts to increase its current level of operations. The Company continues to operate at a loss and is projected to do so until the end of at least fiscal 2014.There was a lack of available investment capital in the year ended June 30, 2013 that required the Company to continue to consolidate its operations and slow-down marketing, while maintaining an aggressive development schedule to upgrade the entire system. The net result of this is that the Company has not been able to fully execute on its operational plan for the year resulting in a delay in generating any significant revenue.The Company is reliant, therefore, on raising capital through equity investments and/or debt instruments to maintain operations. Going Concern The Company’s independent registered accounting firm has expressed substantial doubt about the Company’s ability to continue as a going concern as a result of its history of net loss. The Company’s ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully execute the plans described in this Form 10-K. The outcome of these matters cannot be predicted at this time. These consolidated financial statements do not include any adjustments to the amounts and classifications of assets and liabilities that might be necessary should the Company be unable to continue its business. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business. The Company has incurred operating losses to date and has an accumulated deficit, total stockholders’ deficit and net working capital deficit of $55,232,300, $12,789,974 and $12,789,974 at June 30, 2013, respectively.The Company’s activities have been primarily financed through convertible debentures, and private placements of equity securities.The Company intends to raise additional capital through the issuance of debt or equity securities to fund its operations.The financing may not be available on terms satisfactory to the Company, if at all. Currently, management is seeking to develop a substantially improved medical portal system and attract alliances with strategic partners to allow the Company to generate revenue that will enable it to be self-sustaining. While we believe in the viability of our strategy to increase revenue and in our ability to raise additional funds, there can be no assurances to that effect. Our ability to continue as a going concern is ultimately dependent upon our ability to continually increase our customer base and realize increased revenues from recently signed contracts. The financial statements do not include any adjustments related to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Item 7.Quantitative and Qualitative Disclosures about Market Risk (Not Applicable to a Smaller Reporting Company) 22 Table of Contents Item 8.Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders iMedicor, Inc.: We have audited the accompanying consolidated balance sheet of iMedicor, Inc. (the “Company”) as of June 30, 2013 and the related consolidated statement of operations, stockholders’ deficit, and cash flows for the year ended June 30, 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of iMedicor, Inc. as of June 30, 2013, and the results of its operations and its cash flows for the year ended June 30, 2013, in conformity with generally accepted accounting principles in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has sustained a net loss from operations and has an accumulated deficit since inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in this regard are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP February 18, 2014 Seattle, Washington 23 Report of Independent Registered Public Accounting Firm To The Board of Directors and Shareholders of iMedicor, Inc. We have audited the accompanying balance sheets of iMedicor, Inc. (“the Company”) as of June 30, 2012 and the related statements of operations, stockholders' deficit and cash flows for the year then ended June 30, 2012.The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of iMedicor, Inc. as of June 30, 2012 and the results of its operations and its cash flows for the year then ended June 30, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that iMedicor, Inc. will continue as a going concern.As shown in the financial statements, the Company has experienced significant losses resulting in a working capital deficiency and shareholders’ deficit.These conditions raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ Demetrius Berkower LLC Demetrius Berkower LLC Wayne, New Jersey March 22, 2013 24 Table of Contents iMEDICOR, INC. CONSOLIDATED BALANCE SHEETS YEARS ENDED JUNE 30, 2 June 30, 2013 June 30, 2012 ASSETS Current assets: Cash $ $
